DETAILED ACTION
Claims 1, 3-13, 15-25 have been examined. Claims 2 and 14 were cancelled in Amendment dated 10/1/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claims 8, 18, and 25 are objected to because of the following informalities:

Claim 8 recites “the interactive dynamic systemic cybersemiotic compiler system,” whereas claim 1 recites “interactive dynamic cybersemiotic compiler system” without the term systemic.  Consistent terminology should be used. 

Claim 18 recites “the variable sets, patterns, relationships and logic structures,” which lacks antecedent basis.

Claim 25 ends with the phrase “2.”  This appears to be a typographical error.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“a dynamic semiotic knowledge collection interface configured to receive information in real time from a user via an input interface” in claim 9; 

“. . .  controls, . . . , mechanisms and physical and sensory manifestations for input, accumulation, derivation, production, storage, display, broadcast, output, modification, manipulation, search and communication of proofs and proof processes, valuing and value exchanges and semiospheric accumulation, organization and communication of a universe of multivariate information and systemic relationships” in claim 18;


“a multisensory semiotic control system that enables originators and users to navigate in and through a multi-dimensional semiospheric world composed of objects, patterns and model sets, to create, manipulate and modify objects, to map context and orientation, to generate visual, auditory and touch patterns, shapes, forms and motions, and to save, 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13, and 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


Claim 1 recites: “a browser-based multisensory pattern generating engine for adding, accumulating, and summarizing systemic knowledge into a dynamic systemic semiotic cellular ontological mapset.”  The specification does not disclose sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claim invention as of the application filing date.
Applicant’s application discloses accumulator in paragraph [0094] of the published specification. Paragraph [0094] discloses: 
accumulators that exchange and transform inputs into outputs not only in one direction, but throughout the cells of the model set. . . . the accumulator, a critical function of the cybersemiotic systemic compiler, builds accessible and adaptive ontological scaffoldings and arrays of dynamic interacting systemic knowledge that accumulate, moderate, summarize, link to every width and depth of granularity and perspective, store semiotically and via a robust scalable relational database, all history and documentation of any change, any proof, any valuing, such that anyone skilled in the art may readily experience such a view.

Applicant’s specification further discloses accumulate/accumulation/accumulator in various paragraphs, including paragraphs [0054], [0056], [0291], [0309], [0353], [0358].  Applicant’s specification discloses summarize in various paragraphs, including paragraphs [0032] and [0094].  However, the discloser in these paragraphs do not 

Claim 1 recites: “a compiler system and multisensory pattern generating engine configured to capture, create, transform, organize, store, and retrieve the systemic knowledge and systemic variables and communicate accumulative interrelationships and systemic meaning therebetween.”
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094] the published application.  Paragraph [0094] discloses:
engines of compilers, translators, converters and accumulators that exchange and transform inputs into outputs not only in one direction, but throughout the cells of the model set. . . . a central dynamic cybersemiotic compiler converts standard inputs of information into semiotic formats using adaptive translation keys that can operate manually, semi-autonomously and autonomously, can operate as a self-learning system, and can readily adapt a key translation for an individual or group or circumstance into a personalized keyset, standardized for language according to the needs or preferences or cognitively adaptive mechanisms of the present invention. For example, if the general choice of the semiotic systemic is to use bright red to signify highly negative effects, a user or group of users could easily utilize the controls within the compiler keys to reset the construct to a different color throughout the model sets and usage. The cybersemiotic compiler, in one embodiment, converts source code to target and machine code, but it can also function in reverse, converting target code into source code. The cybersemiotic compiler, in one embodiment, also can translate any sensory input into generative source code such that the sensory object is stored, browsed and 

The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler without details on the how the compiler achieves the asserted functions.  The ‘576 patent does not disclose a compiler, it discloses VisualY engine (which is equated by Applicant to the browser-based multisensory pattern generating engine).  The disclosure of VisualY engine is focused on front end components of VisualY engine and do not disclose details of functions performed to capture, create, transform, organize, store, and retrieve the systemic knowledge and systemic variables and communicate accumulative interrelationships and systemic meaning therebetween. Thus, the specification as filed do not disclose sufficient details of how the dynamic cybersemiotic compiler performs the functions of capture, create, transform, organize, store, and retrieve the systemic knowledge and systemic variables and communicate accumulative interrelationships and systemic meaning therebetween.  

Claim 1 recites: “wherein the platform includes a multisensory pattern generating engine configured to generate adaptive semiotic source code for outputting systemic knowledge through a standardized dynamic semiotic cellular ontological arrangement, providing representation and communication of a multisensory systemic meaning in the form of one or more selected from the group consisting of semiotic proofs, exchanges of values, modelsets, semiospheres, objectives, perspectives, comprehensive knowledge and systemic context.”
Applicant has equated browser-based multisensory pattern generating engine to VisualY engine, disclosed in the ‘576 patent.  The disclosure of VisualY engine is focused on front end components of VisualY engine and do not disclose details of functions to generate adaptive semiotic source code for outputting the listed information.

Claim 3 recites: “a dynamic multi-directional compiler system configured for capturing, creating, transforming, organizing, storing, and retrieving the systemic knowledge and knowledge variables and providing relationships and systemic knowledge and providing relationships and systemic meaning therebetween.”
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions.  The ‘576 patent does not disclose a compiler.  Thus, the specification as filed do not disclose sufficient details of how the dynamic cybersemiotic compiler performs the functions of capturing, creating, transforming, organizing, storing, and retrieving the systemic knowledge and knowledge variables and providing relationships and systemic knowledge and providing relationships and systemic meaning therebetween.  
Claim 4 recites: “multi-directional compiler system is adapted to both: input and output the systemic knowledge in the form of multisensory patterns into the dynamic semiotic cellular ontological modelsets; and accumulate, convert, translate and generate the systemic knowledge in the form of the multisensory patterns into the dynamic semiotic cellular ontological modelsets.” 
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions. The ‘576 patent does not disclose a compiler.  Thus, the specification as filed do not disclose sufficient details of how the dynamic cybersemiotic compiler performs the functions of input and output the systemic knowledge in the form of multisensory patterns into the dynamic semiotic cellular ontological modelsets; and accumulate, convert, translate and generate the systemic knowledge in the form of the multisensory patterns into the dynamic semiotic cellular ontological modelsets.  

Claim 5 recites: “wherein the multi-directional compiler system provides an output that signifies interrelations that can be depicted as a plurality of systemic knowledge variables populated by multisensory patterns, each of the interrelated knowledge variables comprising a cell within ontological mapsets of multidimensional cells.”
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions.  The ‘576 patent does not disclose a compiler.  Thus, the 

Claim 8 recites: “wherein the interactive dynamic systematic cybersemiotic compiler system accumulatively links references and underlying documentation to an appropriate cell, semiotic cellular ontological modelsets, and search topic or interlinked cellular chains.
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions.  The ‘576 patent does not disclose a compiler.  Thus, the specification as filed do not disclose sufficient details of how the dynamic cybersemiotic compiler system performs the function of accumulatively linking references and underlying documentation to an appropriate cell, semiotic cellular ontological modelsets, and search topic or interlinked cellular chains.

Claim 9 recites: “a software engine that encodes the received information from the input interface to a multidimensional cybersemiotic environment.”  
Applicants’ specification discloses in paragraph [0133]: “Meaning is encoded through semiotic compiler and multisensory semiotic schema.” Applicant’s specification does not disclose how the recited encoding is performed as Applicant’s specification does not disclose 

Claim 9 recites: “a cybersemiotic multi-directional compiler configured to: accumulate and translate systemic knowledge into an accumulative multisensory family of dynamic semiotic ontological mapset frameworks, including visual, virtual reality, mixed reality, auditory, touch/kinetic information in order to signify systemic meaning; transform source code into object code/machine language; and translate multisensory inputs into source code.” 
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions.  The ‘576 patent does not disclose a compiler.  Thus, the specification as filed do not disclose sufficient details of how the dynamic cybersemiotic compiler system performs the functions of accumulate and translate systemic knowledge into an accumulative multisensory family of dynamic semiotic ontological mapset frameworks, including visual, virtual reality, mixed reality, auditory, touch/kinetic information in order to signify systemic meaning; transform source code into object code/machine language; and translate multisensory inputs into source code.

Claim 11 recites: “the multi-directional compiler is adapted for capturing, creating, transforming, organizing, storing, and retrieving systemic knowledge from the systemic knowledge collection interface and signifying accumulative relationships and systemic meaning therebetween.”  


Claim 12 recites: “the multi-directional compiler uses a continuum of self-learning algorithms to arrange the systemic knowledge into a dynamic semiotic cellular ontological mapsets automatically.”  
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  Applicant’s specification discloses self-learning in various paragraphs, including:
[0094] . . . a central dynamic cybersemiotic compiler converts standard inputs of information into semiotic formats using adaptive translation keys that can operate manually, semi-autonomously and autonomously, can operate as a self-learning system. . . . The cybersemiotic compiler, in one embodiment, also can translate any sensory input into generative source code such that the sensory object is stored, browsed and retrieved as relational data, linked via manual, semi-automated and automated processes and self-learning across every variable and cell affected by or possibly interactive with the new sensory input.

[0121] The systemic of the present invention will in certain instantiations utilize self-learning or pre-programmed agents, algorithms or agencies to self-organize and group like colored pixels to allow the user to instantly process the degree of red and blue and make an instant judgment of the degree of color domination.
 
[0144] The semiotic communication system of the present invention may be composed of coded auto generative software compilers and self-learning systems 

[0150] One instantiation of the dynamic cyber-semiotic self-learning compiler organizes complex systemic knowledge and translates information, data, knowledge, research, theories, group inputs, algorithms, schematics and drawings, observations and media into a dynamic semiotic portal that represents meaning and perspective through sensory patterns designed to communicate and control all systemic inputs and outputs via fixed and living ontological maps and models and scaffoldings and multi-dimensional matrixes that house the interpretations using a unique disclosed keyed mechanism of visual, auditory, and touch/kinetic forms, patterns, motions, spatial position, ontological association and characteristics.

The ‘576 patent discloses, in column 26, lines 60-63. “the system is programmed to have an ability to ‘learn’ that is implemented through a variety of artificial intelligence algorithms and techniques.” 
Applicant’s specification discloses self-learning and artificial intelligence algorithms without further detail on how the self-learning and artificial intelligence algorithms function.  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions.  The ‘576 patent does not disclose a compiler.  Thus, the specification as filed do not disclose sufficient details of how the dynamic cybersemiotic compiler system uses a continuum of self-learning algorithms to arrange the systemic knowledge into a dynamic semiotic cellular ontological mapsets automatically.

Claim 13 recites: “wherein the multi-directional compiler is adapted to output the received systemic knowledge into interactive dynamic systemic ontologically organized cellular modelsets according to a dynamic semiotic systemic multisensory scheme based on the engine.”  


Claim 18 recites “semiotic compilers, software engines, controls, processes, mechanisms and physical and sensory manifestations for input, accumulation, derivation, production, storage, display, broadcast, output, modification, manipulation, search and communication of proofs and proof processes, valuing and value exchanges and semiospheric accumulation, organization and communication of a universe of multivariate information and systemic relationships.”
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions.  The ‘576 patent does not disclose a compiler.  Thus, the specification as filed do not disclose sufficient details of how the dynamic cybersemiotic compiler system or software engines, processes, outputs the received systemic knowledge into interactive dynamic systemic ontologically organized cellular modelsets according to a dynamic semiotic systemic multisensory scheme based on the engine.


Claim 18 recites “a software engine that encodes and powers a manual, semi-autonomous and autonomous construction of a dynamic, interactive, scalable, robust, accumulative multisensory, multidimensional cybersemiotic environment capable of representing meaning in the form of semiotic proofs, valuing, exchanges of value, data, knowledge and systemic context.”  
Applicants’ specification discloses in paragraph [0133]: “Meaning is encoded through semiotic compiler and multisensory semiotic schema.”   Claim 25 discloses the software engine is a VisualY engine. The ‘576 patent discloses VisualY engine. The disclosure of VisualY engine is focused on front end components of VisualY engine and do not disclose details of functions performed to encode and power a manual, semi-autonomous and autonomous construction of a dynamic, interactive, scalable, robust, accumulative multisensory, multidimensional cybersemiotic environment capable of representing meaning in the form of semiotic proofs, valuing, exchanges of value, data, knowledge and systemic context.  Applicant’s specification 

Claim 18 recites: “a multisensory semiotic control system that enables originators and users to navigate in and through a multi-dimensional semiospheric world composed of objects, patterns and model sets, to create, manipulate and modify objects, to map context and orientation, to generate visual, auditory and touch patterns, shapes, forms and motions, and to save, store, document and retrieve any creations and to accumulate and mediate content and deploy toolsets and applications.”
This limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Examiner is also not able to discern from the specification the structure, material, or acts that enables originators and users to navigate in and through a multi-dimensional semiospheric world composed of objects, patterns and model sets, to create, manipulate and modify objects, to map context and orientation, to generate visual, auditory and touch patterns, shapes, forms and motions, and to save, store, document and retrieve any creations and to accumulate and mediate content and deploy toolsets and applications.

Claim 18 recites: “an omnipresent toolset comprising a multi-directional cybersemiotic compiler that translates systemic knowledge into an accumulative multisensory (visual, auditory, touch/kinetic, virtual and mixed reality) family of dynamic semiotic systemic cellular ontological 
Applicant’s specification discloses a dynamic cybersemiotic compiler system in Fig. 7 and paragraph [0094].  The disclosure in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler system without details on the how the compiler achieves the asserted functions.  The ‘576 patent does not disclose a compiler.  Thus, the specification as filed do not disclose sufficient details of how the dynamic cybersemiotic compiler system translates systemic knowledge into an accumulative multisensory (visual, auditory, touch/kinetic, virtual and mixed reality) family of dynamic semiotic systemic cellular ontological mapset frameworks, semiotic representations and relational mapsets, transforms source code into object code/machine language, and translates multisensory inputs into source code.

Claim 18 recites: “an interactive browser-based semiotic communication system that can manually or automatically connect via communications and computer devices and social and commercial networks to individuals, media and organizations in order to poll, query, solicit and revisit specific or general cohorts, experts, experiential contributors, databases, archives, sources of systemic knowledge, researchers and observers, demographic groupings and users for the purpose of accumulatively populating, verifying, modifying and creating proof and valuing modelsets, with each input channeled manually or automatically into all applicable variables and model sets for immediate or moderated access.”  
Applicant’s specification discloses in paragraph [0348]: “the semiospheric set may manually or automatically connect via communications and computer devices and social and 

Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-13, and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations in claim 18 listed above in item 9 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, as detailed above in items 24, and 26, the written description fails to disclose the corresponding structure, material, or acts for performing the 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim 1 recites “a browser-based multisensory pattern generating engine” in line 4, “multisensory pattern generating engine” in line 7, “a multisensory pattern generating engine” in line 12.  It is not clear if the “multisensory pattern generating engine” recited in line 7 is the same engine as the browser-based engine recited in line 4, and it is not clear if the “multisensory pattern generating engine” recited in line 12 is the same engine as the “multisensory pattern generating engine” recited in line 7, or the browser-based multisensory pattern generating engine recited in line 4.

Claim 1 recites “adaptive semiotic source code.”  The limitation is not clearly understood because the specification does not define or explain what adaptive semiotic source code is, and it is not is not readily apparent to one of ordinary skill in the art what characteristics source code would need to possess in order for the source code to be considered as an adaptive semiotic source code.

Claims 7, 9, and 18 recite “an omnipresent toolset.”  These limitations are not clearly understood because the specification does not define or explain what an omnipresent toolset is, and it is not readily apparent to one of ordinary skill in the art what characteristics a toolset would need to possess in order for the toolset to be considered as an omnipresent toolset.  

Claim 18 recites “an accumulative multisensory (visual, auditory, touch/kinetic, virtual and mixed reality) family of dynamic semiotic ontological frameworks.”  This limitation is not clearly understood as it is not readily apparent to one of ordinary skill in the art what would be considered as an accumulative multisensory (visual, auditory, touch/kinetic, virtual and mixed reality) family of dynamic semiotic ontological frameworks and the specification does not explain what such family of frameworks is.

Any claim not specifically addressed, above, is being rejected as incorporating the deficiencies of a claim upon which it depends.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1, 3-8, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In claims 1, 3-8, and 24, a “dynamic cybersemiotic compiler system” is recited; however, it appears that the dynamic cybersemiotic compiler system would reasonably be interpreted by one of ordinary skill in the art as software, per se, since the browser-based multisensory pattern generating engine and compiler system recited as part of the dynamic cybersemiotic compiler system would reasonably be interpreted by one of ordinary skill hardware as part of the dynamic cybersemiotic compiler system and thereby fit that statutory category of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stolte “Query, Analysis, and Visualization of Multidimensional Databases”, in view of Sherman et al. (US 9,779,147, hereinafter Sherman), further in view of Salemann (US 2011/0202553).

As per claim 1, Stolte teaches the claim as recited, including a robust, scalable, interactive dynamic cybersemiotic system comprising: 
a pattern generating engine for adding, accumulating and summarizing systemic knowledge into a dynamic systemic semiotic cellular ontological mapset (i.e., Polaris for generating visualization, Polaris displays tables with cells, visual mappings are generated, relationship between data is examined with Polaris, construct hierarchical dimensions from the output generated by classification algorithms, see at least pages 77-123, chapters 7, 8); 

wherein the compiler system is within a user platform, wherein the platform includes a pattern engine configured to generate adaptive semiotic source code for outputting the systemic knowledge through a standardized dynamic semiotic cellular ontological arrangement, providing representation and communication of systemic meaning in the form of one or more selected from the group consisting of semiotic proofs, exchanges of value, modelsets, semiospheres, objectives, perspectives, comprehensive knowledge and systemic context (i.e., compiles visual specification into precise queries and drawing commands interactive analysis and exploration, multiscale visualization, see at least pages 4-5, sections 1.3, 1.4, pages 77-123, chapters 7, 8).
Stolte does not explicitly teach the multisensory pattern generating engine is browser-based, and the user-platform is user based.
Shermann teaches a browser-based multisensory pattern generating engine, wherein a compiler system is within a browser-based user platform (i.e., data visualization web application that runs within a web browser, process of constructing data visualization determines one or more node queries from the visual specification, see at least Fig. 3, column 6, line 64 – column 7, line 7, column 11, lines 44-46, column 13, lines 59 – column 14, line 11).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolte such that the multisensory pattern generating engine is browser-based and the user platform is browser-based as similarly taught by Shermann 
Stolte does not explicitly teach the pattern generating engine is multisensory and multisensory systemic meaning.
Salemann teaches multisensory pattern generating engine and multisensory systemic meaning (i.e., multisensory data can be acquired and multisensory output generated, see at least abstract, [0007]-[0009], [0020], [0039]-[0041]).
	It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolte such that the pattern generating engine is multisensory and to provide multisensory systemic meaning as similarly taught by Salemann such that the visualization of Stolte can be multisensory, in order to consume multisensory data to generate the visualization (see at least abstract, [0007], [0009] of Salemann).

As per claim 3, Stolte teaches wherein the system further comprising a dynamic multi-directional compiler system configured for capturing, creating, transforming, organizing, storing, and retrieving the systemic knowledge and knowledge variables and providing relationships and systemic knowledge and providing relationships and systemic meaning therebetween (i.e., the logic that compiles visual specification into precise queries and drawing commands, see at least pages 3-5, sections 1.2, 1.3, pages 18-26, chapter 3, pages 65-123, chapters 6-8).

As per claim 7, wherein the interactive dynamic cybersemiotic compiler system comprises an omnipresent toolset for inputting, navigating, and outputting (i.e., Polaris interface allows input, navigation, and output, see at least pages 4-5, sections 1.3, 1.4, pages 77-123, chapters 7, 8).
Examiner Comment
Claim 9 includes deletion of claim text without proper annotation of the deletion.  The text “(visual, virtual reality, mixed reality, auditory, touch/kinetic)” present in claim 9 dated 3/26/2020 is omitted in claim 9 dated 10/1/2020.  For the compact prosecution of claims, the claim text “(visual, virtual reality, mixed reality, auditory, touch/kinetic)” is treated as being deleted from claim 9 dated 3/27/2020 that should have been annotated with a strikethrough as “

Claim 9 includes addition of claim text without proper annotation of the addition.  The claim text “receive” present in claim 9 dated is amended to “receives.”   For the compact prosecution of claims, the claim text “receive” is treated as being amended that should have been annotated with an underline as “receives.”

Declaration under 37 CFR 1.132

The declaration under 37 CFR 1.132 filed 10/1/2020 is insufficient to overcome the rejection of claim based upon as set forth in the last Office action.
The declaration is by the inventor Alan Yelsey.  In the declaration, Yelsey declared that two attached documents (Appendix A and Appendix B) demonstrate non-obviousness of his 
The declaration is not sufficient for the following reasons.
First, Appendix A is illegible and cannot be properly considered. 
Second, to be given substantial weight in the determination of obviousness or nonobviousness, evidence of secondary considerations must be relevant to the subject matter claimed.   MPEP 716.01(b).  Here, Inventor Yelsey declared that Appendix A references patents 8,482,576 and 8,476,315, and that Appendix B addresses patent 8,482,576, where patents 8,482,576 and 8,476,315 are incorporated by reference in the instant application.  Inventor Yelsey’s declaration also referred to claimed invention and pending claims generally.  Neither of the declaration or Appendix B address claims of the instant application. The declaration does not show that evidence of nonobviousness is commensurate in scope with the claims.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Third, Inventor Yelsey declared that patents 8,482,576 and 8,762,315 provide support for the pending claims (paragraphs 5 and 6).   This constitute an opinion of the inventor. In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. MPEP 716.01 III.  In the context of declarations addressing 112(a) rejections, the MPEP cited a Board decision that “Opinion testimony which merely purports to state that a claim or count, is 
Here, the expert is the inventor who would have a clear interest in the outcome of the case.  Paragraphs 5 and 6 of the declaration are statements by the inventor that patents 8,482,576 and 8,762,315 provide support for the pending claims.  The referenced Appendix A is illegible and Appendix B is a press release that appears to be written by Inventor Yelsey. The inventor’s opinion testimony purports to state that patents 8,482,576 and 8,762,315 provide support for the pending claims without presenting any factual support for the opinion. Thus, in light of these factors, the inventor’s opinion testimony is not given weight, and the declaration is insufficient.

Response to Arguments
Objection to Claims
Objections to claims 21 and 22 are withdrawn.
As per claim 18, the claim still recites “the variable sets, patterns, relationships, and logic structures,” which lacks antecedent basis.  The objection to claim 18 is maintained. 

Rejection of claims under §112(a): 
For the claim limitation “Means for adding, accumulating, and summarizing data into a dynamic systemic semiotic database” in claim 1,  Applicant cited Fig. 7, paragraphs [0066], [0094], [0321], [0339] of the published application, and Figs. 1-12 of U.S. Patent No. 8,482,576, paragraphs [0021]-[0106], [0108]-[0194] of the 13/447,622 as filed (later issued as 8,482,576).
First, Examiner notes that the claim limitation has been amended to “a browser-based multisensory pattern generating engine for adding, accumulating and summarizing systemic knowledge into a dynamic systemic semiotic cellular ontological mapset” in amendment dated 
Applicant stated that the compiler, interfaces, and visual ontologies can use research reports, expert opinions, evidence, complete variable modelsets, multimedia recordings etc. See Published Application at inter alia [0066], [0321], [0339].  
Below are reproductions of paragraphs [0066], [0321], [0339].  It is not clear how these paragraphs disclose “a browser-based multisensory pattern generating engine for adding, accumulating and summarizing systemic knowledge into a dynamic systemic semiotic cellular ontological mapset.”  There is no mention of a browser-based multisensory pattern generating engine, and no disclosure of for adding, accumulating and summarizing systemic knowledge into a dynamic systemic semiotic cellular ontological mapset, or how the adding, accumulating, and summarizing is achieved. 

[0066]
Systems: The proof process's composition of proof contains, but is not limited to, a nano to macro scaling of layers, dimensions and selections of viewpoints populated by grouped sets of dynamic semiotic variables that act and interact across time, space using semiotic compilers of patterns and forms and sensory media. One embodiment of the invention is a comprehensive way for humans to experience, process, synthesize, comprehend and apply the multivariate, multidimensional factors involved in any proof of anything complex is to define the n number of relevant or possibly relevant variables, label them and organize them, and then place them into semiotic ontological spatial arrays that identify, translate via semiotic compilers, and communicate how to best synthesize the variables and variable relationships into systems of understanding so that the details, while easily cognitively perceivable sensorially, can be synthesized in meaning at any level or viewpoint and applied to comprehensive verifications of knowledge and determinations of proof. For example, a person with a diagnosed disease will want to examine how the systems
associated with his/her disease work, including contributing factors, cause/effect, research, expert opinion, patient opinion, personal history, treatment options, chemical and biological processes, alternative viewpoints etc.
[0321]
Model set 8, Rich Media, is a comprehensive representational knowledge model-set that uses unique adaptive systemic ontological and pattern based forms to communicate knowledge according to all forms of media and sensory expression, 

In one embodiment, the semiospheric set may be configured such that its higher levels contain extensive multimedia representations of the most current variables, groupings, systemic relationships and meanings and whose lower levels contain more traditional sets of text, graphics, images, sources, documentation, alternative perspectives and archival content, all visually tagged and linked to each other through ontology, pattern and perspective.


Applicant stated that  Figure 7 (and its corresponding description at paragraph [0094] of the published application) diagrams in unique detail the corresponding design, structure, acts, mechanisms, code, compiler elements and schematic for a dynamic cybersemiotic compiler system-describing means such as a TimeSpace Accumulator Compiler, Dynamic Translation Keys, Interfaces, Hardware Components, Engines, Software & Source.
Examiner disagrees that Fig. 7 and corresponding paragraph [0094] provides in unique detail the corresponding design, structure, acts, mechanisms, code, compiler elements and schematic for a dynamic cybersemiotic compiler system-describing means.  Figure 7 is a drawing with label terms, but does not provide any detail on how the labeled terms function. Paragraph [0094] is reproduced below.  Paragraph [0094] describes engines of compilers, translators, converters and accumulators, and dynamic cybersemiotic compiler by the functions they perform as follows.  
compilers, translators, converters and accumulators:

that exchange and transform inputs into outputs not only in one direction, but throughout the cells of the model set. 

a central dynamic cybersemiotic compiler:

converts standard inputs of information into semiotic formats using adaptive translation keys that can operate manually, semi-autonomously and autonomously, can operate as a self-learning system, and can readily adapt a key translation for an individual or group or circumstance into a personalized keyset, 
converts source code to target and machine code, but it can also function in reverse, converting target code into source code.

can translate any sensory input into generative source code such that the sensory object is stored, browsed and retrieved as relational data, linked via manual, semi-automated and automated processes and self-learning across every variable and cell affected by or possibly interactive with the new sensory input; 

organizes and tags every variable according to standard or widely recognized data base protocols, but also organizes and tags every variable semiotically, with the patterns and cells originated by the present invention serving as the sensory tags and organizing schema.

an accumulator, a critical function of the cybersemiotic systemic compiler: 

builds accessible and adaptive ontological scaffoldings and arrays of dynamic interacting systemic knowledge that accumulate, moderate, summarize, link to every width and depth of granularity and perspective, 

store semiotically and via a robust scalable relational database, all history and documentation of any change, any proof, any valuing, such that anyone skilled in the art may readily experience such a view.

As can be seen from above, the disclosure in paragraph [0094] directed to compilers, translators, converters, and accumulators only disclose the functions that is performed by them and does not disclose how the functions are performed.  Fig. 7 and paragraph [0094] does not disclose “a browser-based multisensory pattern generating engine for adding, accumulating and summarizing systemic knowledge into a dynamic systemic semiotic cellular ontological mapset.”  

Applicant cited to Figs. 1-12 of U.S. Patent No. 8,482,576 (hereinafter ‘576 patent), paragraphs [0021]-[0106], [0108]-[0194] of 13/447,622 as filed (later issued as 8,482,576).  First, Examiner notes that the earliest priority date of the instant application is 5/22/2015, and ‘576 patent is issued 7/9/2013.  Thus, the ‘576 patent qualifies as prior art under §102(a)(1).  
The figures and paragraphs cited by Applicants for the ‘576 patent includes Figures 1-12, operating environments [0021]-[0028], application architecture [0029]-[0043], VisualY language [0044]-[0120], and first principle engines [0121]-[0194].  These citations total all the figures of application and to almost entire specification of the ‘576 patent.  Applicant’s response described the ‘576 patent using terms without explanation of how the terms function to achieve the recited function of adding, accumulating, and summarizing systemic knowledge into a dynamic systemic semiotic cellular ontological mapset.
The limitation at issue is directed to a browser-based multisensory pattern generating engine, which is further disclosed as VisualY engine in claim 24.  The ‘576 patent discloses VisualY engine at column 25, line 23 – column 28, line 50.  The ‘576 patent discloses front end components of the VisualY engine, but does not disclose how the VisualY engine VisualY engine adds, accumulates and summarizes systemic knowledge into a dynamic systemic semiotic cellular ontological mapset. 

For the claim limitation “Means for capturing, creating, transforming, organizing, storing, and retrieving the data and providing accumulative interrelationship and systemic meaning therebetween” in claim 1,  Applicant stated that detailed description is at Figures 1-9 and the accompanying description, and US patent No. 8,482,576.
	Applicant’s arguments have been fully considered, but Examiner respectfully disagrees.  First, Examiner notes that the claim language has been amended.  Figure 1-6 are screenshots. Figure 8 is an illustration of certain components and their relationships. Figure 7 is a drawing with label terms, but does not provide any detail on how the labeled terms function. Paragraph [0094] in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler without details on the how the compiler achieves the asserted functions. Figures 1-9 and their corresponding text do not disclose a compiler system and multisensory pattern generating engine configured to capture, create, transform, organize, store, and retrieve the systemic knowledge and systemic variables and communicate accumulative interrelationships and systemic meaning therebetween.
Applicant argued that US. Patent No. 8,482,576 provides support.  However, Applicant describes US. Patent No. 8,482,576 using a list of terms without explanation of how the list of terms disclose how the recited capture, create, transform, organize, store, retrieve, and communicate are performed.  In claim 24, Applicant equated browser-based multisensory pattern generating engine to VisualY engine, disclosed in the 576 patent.  The disclosure of VisualY engine is focused on front end components of VisualY engine and do not disclose details of functions to capture, create, transform, organize, store, and retrieve the systemic knowledge and systemic variables and communicate accumulative interrelationships and systemic meaning therebetween.
For the claim limitation “means for outputting the data through a standard dynamic semiotic arrangement, providing representation and communication of multisensory systemic meaning in the form of semiotic proofs, exchanges of value, modelsets, semiospheres, objectives, perspectives, comprehensive knowledge and systemic context” in claim 1, Applicant stated that the claim element is disclosed at paragraph [0094].
Applicant’s arguments have been fully considered and Examiner respectfully disagrees.  First, Examiner notes that the claim language has been amended.  Applicant cited to the disclosure in paragraph [0094] that states: “The cybersemiotic compiler, in one embodiment, also can translate any sensory input into generative source code such that the sensory object is stored, browsed and retrieved as relational data, linked via manual, semi-automated and automated processes and self-learning across every variable and cell affected by or possibly interactive with the new sensory input.”  The cited passage states the compiler can translate sensory input into generative source code, but does not disclose how the compiler translates any sensory input into the code.  The disclosure of “manual, semi-automated and automated process” appears to describe how the sensory object is linked.  Even if the language of manual, semi-automated, automated, and self-learning refers to how the compiler translate the code, this is still not sufficient for disclosing how the compiler translates code, as being manual, semi-automated, automated, or self-learning does not disclose any algorithms or steps that are performed to perform the translation.  Thus, paragraph [0094] does not disclose “wherein the platform includes a multisensory pattern generating engine configured to generate adaptive semiotic source code for outputting systemic knowledge through a standardized dynamic semiotic cellular ontological arrangement, providing representation and communication of a multisensory systemic meaning in the form of one or more selected from the group consisting of semiotic 
Applicant argued that US. Patent No. 8,482,576 provides examples of engines that carry out the elements described in this passage.  However, Applicant did not cite or explain the disclosure in US. Patent No. 8,482,576 that discloses the corresponding structure, material, or acts for performing the claimed function.  In claim 24, Applicant equated browser-based multisensory pattern generating engine to VisualY engine, disclosed in the 576 patent.  The disclosure of VisualY engine is focused on front end components of VisualY engine and do not disclose details of functions to generate adaptive semiotic source code for outputting the listed information.

Applicant traversed the 112(a) rejection of “... controls, . . . , mechanisms and physical and sensory manifestations for input, accumulation, derivation, production, storage, display, broadcast, output, modification, manipulation, search and communication of proofs and proof processes, valuing and value exchanges and semiospheric accumulation, organization and communication of a universe of multivariate information and systemic relationships” in claim 18, and stated that support is provided in the application as filed, for example, in Figure 7 and is description at paragraph [0094].  
Applicant’s arguments have been fully considered, but Examiner respectfully disagrees.  Figure 7 is a drawing with label terms, but does not provide any detail on how the labeled terms function. Paragraph [0094] in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler without details on the how the compiler achieves the asserted functions. Figure 7 and paragraph [0094] do not disclose the corresponding structure, 
	Applicant argued that US. Patent No. 8,482,576 provides examples of engines that carry out the elements described in this passage.  However, Applicant did not cite or explain the disclosure in US. Patent No. 8,482,576 that discloses the corresponding structure, material, or acts for performing the claimed function and Examiner is not able to locate such disclosure. 

Applicant traversed the 112(a) rejection of “a multisensory semiotic control system that enables originators and users to navigate in and through a multi-dimensional semiospheric world composed of objects, patterns and model sets, to create, manipulate and modify objects, to map context and orientation, to generate visual, auditory and touch patterns, shapes, forms and motions, and to save, store, document and retrieve any creations and to accumulate and mediate content and deploy toolsets and application” in claim 18, and stated that support is provided in the application as filed, for example, in Figures 1-8 and referenced descriptions.
	Applicant’s arguments have been fully considered, but Examiner respectfully disagrees.  Figure 1-6 are screenshots. Figure 8 is an illustration of certain components and their relationships. Figure 7 is a drawing with label terms, but does not provide any detail on how the labeled terms function. Paragraph [0094] in Applicant’s specifications are assertions of functions achieved by the dynamic cybersemiotic compiler without details on the how the compiler 

Rejection of claims under §103:
As per claim 1, Applicant argued the application relates to the use of dynamic systemic semiotics and cellular ontological modelsets or “joins”. Applicants argued that Stolte admits that relational joins is future work.  Applicant argued that the claimed embodiments address relationships between concepts or systems above the raw data, that the claims relate to an entirely new cybersemiotic multisensory accumulative dynamic systemic platform for the input, output, interface, interactions, and multisensory cognition of complex knowledge, which is above raw data, is not the mere conversion of number and words into correlational symbols. 
	Applicant’s arguments have been fully considered and Examiner respectfully disagrees.  Applicant equates dynamic systemic semiotics and cellular ontological modelsets to joins, but did not provide any citation to the specification or any evidence. Applicant’s specification includes a glossary, which provides definition for “semiotics” in paragraph [0011] and “dynamic semiotics” in [0013].  Applicant’s specification discloses fig. 4 depict application of color to cellular ontological model sets (paragraph [0091] of the published application). Applicant’s 
Stolte teaches Polaris, an architecture that allows statistical analysis and visualization to be combined (see at least page 78, second paragraph), and allows relationships to be uncovered from data (see at least pages 82-100, sections 7.4-7.6.1). Thus, Stotle teaches systemic knowledge (e.g., relationship between data, output generated by classification algorithm) and cellular ontological arrangement (e.g., visualizations such as table with cells).
As per claim 1, Applicant argued that Stolte is not a browser-based system.  In response, Sherman is cited to remedy the deficiency. 
Applicant argued that inventor affidavit submitted with two references demonstrating secondary indicia of nonobviousness. The declaration is not sufficient as addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin Eppler, “Making Knowledge Visible Through Intranet Knowledge Maps: Concepts, Elements, Cases”, 2001, Proceedings of the 34th Hawaii International Conference on System Sciences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Louie whose telephone number is 571-270-1655.  The examiner can normally be reached on M-F 9:30 am - 5:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jue Louie/
Primary Examiner
Art Unit 2121